Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “wherein the second structure is positioned at a first position from the first side wall when the first structure is in the closed state and positioned at a second distance, which is greater than the first distance, from the first side wall when the first structure is in the open state” is indefinite. It is unclear how the second structure can be positioned at two distances from the first sidewall when the first sidewall 
 

Allowable Subject Matter
	Claims 14-15 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 14-15 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"   a rollable module disposed between the first plate and the second plate so that the first plate moves reciprocally by a specific movement distance with respect to the second plate; a display comprising a planar portion disposed to an outer face of the first plate and a bendable portion extending from the planar portion and having a display area visible from the outside through the opening between the rollable module and the second plate under the guidance of the rollable module  " in combination with the remaining limitations of the claim 14. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Salmon (US 2003/0048256 A1) Oh et al. (US 2017/0103735 A1) and Kim et al. (US 2015/0261376 A1)
Salmon discloses a rollable computing components.
Oh discloses a display device.
Kim discloses curved display device.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: "  a rollable module disposed between the first plate and the second plate so 

  

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848